Citation Nr: 0502303	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  03-18 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
disability, currently rated in combination as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for healed 
fracture of the right wrist with degenerative changes, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel



INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969 and from February 1970 to May 1988.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO), which granted an increased 
disability rating, from 10 to 20 percent, for the veteran's 
residuals of a left knee injury, based upon subluxation and 
instability, thereby raising the combined disability rating 
for the left knee to 30 percent.  That decision denied an 
increase in the separate 10 percent disability rating that 
the veteran receives for his left knee disability based upon 
traumatic arthritis.  That decision also denied an increased 
disability rating for the veteran's right wrist disability.

The Board has re-phrased the issue regarding the veteran's 
service-connected left knee disability to reflect its 
combined disability rating.  See 38 C.F.R. § 4.25 (2004).


REMAND

This case is not ready for appellate review.  Regarding 
musculoskeletal disabilities, such as the veteran's left knee 
and right wrist disabilities, functional loss contemplates 
the inability of the body to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2004).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Both limitation of motion and pain are necessarily 
recorded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59 (2004); see DeLuca, 8 Vet. App. 202; see 
also Johnson v. Brown, 9 Vet. App. 7 (1996); VAOPGCPREC 36-97 


(December 12, 1997).  The report of a December 2002 VA joints 
examination notes that the veteran's left knee and right 
wrist disabilities were markedly affected by fatigability and 
lack of endurance, but those effects were not described in 
terms of limitation of range of motion in degrees.  Also 
ranges of motion for both active and passive range of motion 
do not appear to have been specified.  Where the record does 
not adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, with regard to the veteran's right wrist 
disability, the veteran has not been accorded due process in 
the consideration of his claim.  VA has a duty to assist 
claimants in the development of facts pertinent to their 
claims.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5104A 
(West 2002); 38 C.F.R. § 3.159(b) (2004).

First, VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  Second, VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  

VA regulations implementing the VCAA are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  See also VAOPGCPREC 7-2003 
(Nov. 19, 2003) (determining that VA regulations implementing 
the VCAA are more favorable to claimants than the law in 
effect prior to their enactment).  The RO has not complied 
with the requirements of the VCAA and the implementing 


regulations for the issue of entitlement to an increased 
evaluation for healed fracture of the right wrist with 
degenerative changes, currently evaluated as 30 percent 
disabling.  A November 22, 2002 letter from the RO addressed 
only the veteran's left knee disability, not his right wrist 
disability.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on his 
part.

1.  Ensure that the notification 
requirements set forth at 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) are 
fully complied with and satisfied 
regarding the issue of entitlement to an 
increased evaluation for healed fracture 
of the right wrist with degenerative 
changes.  This includes notifying the 
veteran specifically (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.  
The veteran should also be asked to 
provide any evidence in his possession 
that pertains to the claim.

2.  Provide a VA joints examination to 
the veteran to evaluate the severity of 
his service-connected left knee and right 
wrist disabilities.

The claims folder, including the report 
of a VA joints examination in December 
2002, should be made available to the 
examiner for review before the 
examination.  The examiner is requested 
to state in the examination report that 
the claims folder has been reviewed.

All relevant inquiries on the examination 
worksheet must be completed.  The 
examiner must provide passive and active 
ranges of motion and discuss, in terms of 
degrees of range of motion if possible, 
the limitations from pain, weakness, 
fatigability, lack of endurance, etc.  
The examiner is also requested to note 
whether surgical scars on the veteran's 
right wrist are tender or painful.

If a non-physician conducts the 
examination, a physician must sign the 
examination report.

3.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case to the veteran and his 
representative and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




	(CONTINUED ON NEXT PAGE)




action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





